On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
On-re-examination of this case, we have been confirmed in our belief of the .correctness of our former conclusions.
The application for rehearing, however, for the first time brings to our notice that, under their claim of title'to lots Nos. 10, 11, 12, and 13, located in section 22, township 16 north, range 12 west of Bossier parish, plaintiffs are asserting ownership to 100 acres of land, which claim, it is said, was sustained by the lower court. That the affirmance by this court of the judgments of the lower court in this respect will have the effect of awarding plaintiffs 100 acres of land, when, in truth and fact, they are not entitled to that amount of acreage, having sold to warrantor, S. J. Smith, 17.96 acres out of said tract.
The point now so Vigorously stressed was not argued nor referred to in the original brief on the part of the defendants. On the contrary, the case was argued and briefed on the theory that due allowance .had been made, both in the petitions of plaintiff and in the judgments of the court in the consolidated cases, for the 17.96 acres severed from the original tract of 100 acres by the sale by plaintiffs to S. J. Smith.
In our original opinion, we make it clear that, when plaintiffs retransferred to Smith the property previously acquired by them from him, they included in and as part of said transfer the 17.96 acres of land which had been reclaimed from Half Moon Lake, and which formed part of the property plaintiffs had purchased from the Bossier levee board/ And we thought we had made it equally as clear that plaintiffs’ ownership continued only in the acreage retained, being the difference between 100 acres and 17.96 acres, or 82.04 acres, and that the survey demanded in plaintiffs’ petitions should be made in accordance therewith. We conceived our decree to be in accordance with these views.
However, in order that there may be no doubt nor misconception as to our views and judgment, we have concluded to amend our decree.
Therefore, it is now ordered that our previous decree herein be amended so as to adjudge plaintiffs to be the owners of 82.04 acres out of the 100 acres of land which they had acquired from the Bossier levee board, and that the survey demanded in plaintiffs’ petitions and ordered by the lower court be made so as to define the limits of plaintiffs’ said land with reference to and exclusive of the 17.96 acres conveyed by plaintiffs to S. J. Smith on September 12, 1908, and situated in section 22, township 16 north, range 12 *1028west, Bossier parish, and that as thus amended and as amended by our previous decree herein the judgment appealed from be affirmed.
It is further ordered that our previous decree as thus modified remain undisturbed.
Rehearing refused. .